Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Claims 1, 3-4, 7-8, 16, 18-19, and 22-23 are allowable. The restriction requirement among the species of partial peptides (i.e. ,Species A) and of ligands (i.e., Species B), as set forth in the Office action mailed on January 17, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 1/17/2019 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1-2, 9-11, and 13-15, directed to the species of additional partial peptides and/or ligands are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-8 were originally filed on February 1, 2018. 
The amendment received on February 1, 2018, amended claims 3-4 and 7; and added new claims 9-12.  The amendment received on September 16, 2019, canceled claims 5-6 and 12; amended claims 1 and 8; and added new claims 13-19.  The amendment received on June 17, 2020, amended claims 1 and 17.  The amendment received on March 5, 2021, added new claims 20-21.  The amendment received on November 1, 2021, canceled claims 17 and 20-21; and amended claims 1 and 18-19.  The amendment received on May 13, 2022, amended claims 1, 13-16, and 18-19; and added new claims 22-23.  The Examiner’s Amendment below, amends claims 1-2, 13, and 22-23; and adds new claims 24-26.
Claims 1-4, 7-11, 13-16, 18-19, and 22-26 are currently pending and are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2016/066455 filed June 2, 2016, and claims priority under 119(a)-(d) to Japanese Application No. 2015-118432 filed on June 11, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2015-118432, which papers have been placed of record in the file.  It is noted that the Japanese priority application is in a foreign language, and thus, cannot be reviewed and verified.  

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1(a) with respect to the partial peptide as closed-ended (i.e., utilizing “consisting of”) requiring 100% identity and the same length to a nucleotide sequence encoding an amino acid sequence of SEQ ID NO: 1, 2, or 3.  As such, the scope of claim 1(a) is analogous to “consisting of SEQ ID NO: 1” above.
Regarding the scope of claim 1(b), it is noted that the Examiner is interpreting the scope as closed-ended requiring 100% identity and the same length to a nucleotide sequence capable of hybridizing under stringent conditions with a base sequence complementary to a base sequence encoding an amino acid sequence of SEQ ID NO: 1, 2, or 3.  He et al. examined the effects of four factors (sequence identity, continuous stretch, free energy, and mismatch position) on oligonucleotide probe specificity (See He et al., Appl. Environ. Microbiol. 71:3753-3760 (2005) at abstract; pg. 3757, col. 2, last full paragraph).  He et al. determined that little hybridization was observed at a probe-target identity of ≤85% for 50-mer and 70-mer probes (See He article, abstract; pg. 3759, col. 1, 1st paragraph).  Moreover, He et al. teaches that for group-specific proteins, all sequences must have high identity and a common long stretch within a group (See He article, abstract; pg. 3759, col. 1, 3rd paragraph).  Based on their results, He et al. teaches that for group-specific probe design, the probe-target identity should be as high (98% to 100%) as possible (See He article, abstract; pg. 3759, col. 1, 3rd paragraph).  Thus, an ordinary skilled artisan would be well-versed in what constitutes a DNA base sequence capable of hybridizing under stringent conditions with a base sequence complementary to a base sequence encoding an amino acid sequence set forth in SEQ ID NO: 1, 2, or 3.  
Also, please note that the Examiner is interpreting the scope of claim 1(c) with respect to the partial peptide as closed-ended (i.e., utilizing “consisting of”) requiring 100% identity to SEQ ID NO: 3 but where 3 or fewer amino acids are substituted, deleted, and/or added.  Furthermore, it is noted that the partial peptide having three or fewer substituted, deleted and/or added amino acids encompasses from zero to three substituted, deleted, and/or added amino acids; meaning there is no lower limit for the number substituted, deleted, and/or added amino acids to SEQ ID NO: 3.  As such, subpart (c) encompasses where the amino acid sequence has no substituted, deleted, and/or added amino acids to SEQ ID NO: 3.  Therefore, when there are no substituted, deleted, and/or added amino acids to SEQ ID NO: 3 the scope of subpart (c) is similar to that of subpart (a).  
Regarding claim 1(d), it is noted that the Examiner is interpreting the scope as closed ended requiring at least 90% identity to an amino acid sequence set forth in SEQ ID NO: 1, 2, or 3 thereby encompassing up to 3 modified (i.e., substituted, deleted, and/or added) amino acids for SEQ ID NO: 1, up to 8 modified amino acids for SEQ ID NO: 2, and up to 2 modified amino acids for SEQ ID NO: 3.  
Regarding claim 16, it is noted that the Examiner is interpreting the scope of the claim as open-ended requiring 100% identity to SEQ ID NO: 29 but with any N-/C-additions.  Thus, the scope of claim 16 is analogous to “comprising the sequence of SEQ ID NO: 1” above. 
Regarding claim 23(a), it is noted that the Examiner is interpreting the scope as closed-ended with respect to the partial peptide requiring 100% identity to SEQ ID NO: 1, 2, 3 or 44.  As such, the scope of claim 23(a) is similar to that of claim 1(a).  Thus, the scope of claim 23(a) is analogous to “consisting of SEQ ID NO: 1” above.
Regarding claim 23(b), it is noted that the Examiner is interpreting the scope with respect to the partial peptide as closed ended requiring at least 90% identity to an amino acid sequence set forth in SEQ ID NO: 1, 2, 3, or 44 thereby encompassing up to 3 modified (i.e., substituted, deleted, and/or added) amino acids for SEQ ID NO: 1, up to 8 modified amino acids for SEQ ID NO: 2, up to 2 modified amino acids for SEQ ID NO: 3, and up to 1 modified amino acid for SEQ ID NO: 44.  As such, the scope of claim 23(d) is similar to that of claim 1(d).

Claim Interpretation
	The Examiner would like to point out the following with respect to claim interpretation. 
	For claims 1 and 23, please note that the Examiner is interpreting claim 1 as a Markush group wherein the claim encompasses either “a fusion protein” or “a conjugated protein”.  Although not defined by the instant specification, a conjugated protein according to an embodiment refers to a complex in which a partial peptide is attached to a non-protein component such drugs, nucleic acids, carbohydrate chains, and radioactive isotopes (See instant specification, pg. 9, 1st paragraph; pg. 23, 2nd and 3rd paragraphs).  Such examples are supported by the plain and ordinary meaning of what constitutes “a conjugated protein”.  Merriam-Webster defines a conjugated protein as a compound of a protein with a non-protein, e.g., hemoglobin (See “Conjugated protein”, Merriam-Webster, available online at https://www.merriam-webster.com/dictionary/conjugated%20protein, 10 pages (accessed on 4/1/19) at pg. 2) (cited in the Action mailed on 4/16/19).  
Similarly, although not defined by the instant specification, a fusion protein according to an embodiment refers to a protein in which the partial peptide is attached to one or more other types of proteins such as antibodies, cytotoxic proteins, and reporter enzymes (See instant specification, pg. 9, 1st paragraph; pg. 22, 2nd paragraph).  Such examples are supported by the plain and ordinary meaning of what constitutes “a fusion protein”.  The American Medical Association defines a fusion protein as a multifunctional protein derived from a single nucleotide sequence that may contain 2 or more genes or portions of genes with or without amino acid linker sequences where the genes should originate from separate proteins (See “Fusion Protein Nomenclature”, American Medical Association, available online at https://www.ama-assn.org/about/united-states-adopted-names/fusion-protein-nomenclature, 6 pages (accessed on 4/1/19) at pg. 1, 1st paragraph) (cited in the Action mailed on 4/16/19).  Thus, the terms, “fusion protein” and conjugated protein” are definite.  

Response to Arguments
Applicant’s arguments, see Response, filed 5/13/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 7-8, and 16 as being unpatentable over Renard et al. U.S. Publication No. 2008/0008683 A1 published on January 10, 2008, in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 5/13/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 18 as being unpatentable over Renard et al. U.S. Publication No. 2008/0008683 A1 published on January 10, 2008, in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19), and further in view of Murriel et al., Expert Opin. Drug Deliv. 3:739-746 (2006) (cited in the Action mailed on 12/31/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 5/13/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 19 as being unpatentable over Renard et al. U.S. Publication No. 2008/0008683 A1 published on January 10, 2008, in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19), and further in view of Hakansson et al., Prot. Sci. 10:2138-2139 (2001) (cited in the Action mailed on 12/31/19) has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Greenwald (representative for Applicants) on August 11, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.	(Currently Amended)	Please replace in subpart (d), “an amino acid sequence having 90% or more homology” with “an amino acid sequence consisting of 90% or more identity”. 

2.	(Currently Amended)	Please replace “wherein the ligand is an antibody” with “wherein the ligand comprises an antibody”. 

13.	(Currently Amended)	Please replace “[t]he fusion protein or conjugated protein according to claim 1,” with “[t]he fusion protein or conjugated protein according to claim 1(c),”.

22.	(Currently Amended)	Please replace “wherein the ligand is a TAT peptide” with “wherein the ligand comprises a TAT peptide”. 

23.	(Currently Amended)	Please replace in subpart (b), “an amino acid sequence having 90% or more homology” with “an amino acid sequence consisting of 90% or more identity”.

24. 	(New)  The fusion protein or conjugated protein according to claim 1(d), wherein the DNA consists of a base sequence encoding an amino acid sequence consisting of 90% or more identity with an amino acid sequence set forth in SEQ ID NO: 1 or 2.

25.	(New) The fusion protein or conjugated protein according to claim 24, wherein three or fewer amino acids having an aliphatic side chain are substituted.

26.	(New)  The fusion protein or conjugated protein according to claim 24, wherein the DNA consists of a base sequence encoding an amino acid sequence consisting of 90% or more identity with the amino acid sequence of SEQ ID NO: 2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that the instantly claimed invention is novel and nonobvious because there is no teaching or suggestion in the art for a fusion or conjugated protein having a partial peptide consists of a DNA sequence that encodes for an amino acid sequence of SEQ ID NOs: 1, 2, 3 or 44 as encompassed by claimed sections (a) to (d) of claim 1 and claimed sections (a) to (b) of claim 23.  Please see “Sequence Interpretation” section above for the scope of the claimed partial peptide sequences.  The closest prior art is Renard et al. U.S. Publication No. 2008/0008683 A1 published on January 10, 2008 (cited in the Action mailed on 2/15/22).  Renard et al. teaches a vector comprising nucleic acids encoding a polypeptide which is capable of modulating the immunosuppressive properties of a viral protein or a fragment thereof against the host in which it is expressed when it substitutes the homologous sequence of the protein or fragment where the polypeptide includes SEQ ID NOs: 74, 116 and 118 where residues 320-340 are 100% identical to instant SEQ ID NO: 3 and further encoding viral accessory proteins like NEF, TAT or fragments (See Renard specification, paragraph [0023]-[0024], [0064]-[0066], [0079]-[0080], [0428]-[0430]; [0432]; [0434]; claim 38).  However, Renard et al. does not provide any motivation to utilize the specific fragment spanning residues 320-340 of SEQ ID NOs: 74, 116, and 118.  Nor does Renard et al. provide any motivation to modify the specific fragment such that it has 3 or fewer substituted, deleted, and/or added amino acid residues.  Therefore, there is no teachings or suggestion in the art to utilize the partial peptide as instantly claimed directly fused to a ligand. Thus, the claimed invention is novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654